REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The rejection of claims 1 and 6-10 under 35 U.S.C. 103 as being unpatentable over Denome et al. (US 2011/0186467), hereinafter “Denome” is overcome because of Applicant’s amendment, in particular, the poly(isobutylene-co-maleic anhydride) copolymer is now required, and the incorporation of claim 2 into claim 1. The remaining rejections of: (1) claims 2-5 under 35 U.S.C. 103 as being unpatentable over Denome as applied to claims 1 and 6-10 above, and further in view of Barthel et al. (US 2009/0312218), hereinafter “Barthel;” (2) claims 1-10 under 35 U.S.C. 103 as being obvious over Karikari et al. (US 2020/0010783) in view of Barthel; and (3) claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,982,175 in view of Barthel; are likewise overcome because, as Applicant argues, Barthel does not teach, disclose or suggest the amphoteric polymer as recited in the present amended independent claim 1, i.e., the amphoteric polymer consists of  a copolymer of an anionic vinyl monomer and a cationic vinyl monomer, wherein the anionic monomer is selected from at least one of acrylic acid and methacrylic acid; wherein the cationic vinyl monomer is selected from at least one of 2-(dimethylamino)ethyl methacrylate, 2-(diethylamino)ethyl methacrylate and 2-(dipropylamino)ethyl methacrylate. The present amendment excludes the alkylacrylamide, an essential monomer, in the amphoteric polymers of Barthel (see paragraphs [0033]-[0034]). 
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                        /LORNA M DOUYON/                                                                        Primary Examiner, Art Unit 1761